                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                          GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                      Case No. CR 12-90-GF-BMM

                   Plaintiff,
                                                      ORDER
 vs.                                            AMENDING JUDGMENT

 FRANKLIN TROY CAPLETTE,

               Defendant.

       Defendant Franklin Troy Caplette having filed an Unopposed Motion to

Amend the Judgment and good cause appearing;

       IT IS HEREBY ORDERED that the Judgment (Doc. 84) shall be amended to

read as follows:

       “The Defendant is hereby committed to the custody of the Federal Bureau of

Prisons to be imprisoned for a total term of nine (9) months with three (3) months

credit for time serve as of May 7, 2019.”

       DATED this 3rd day of September, 2019.




                                            1
